DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A1 and B2 in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that a) all of the claims are related to a multi-function electrode additive and method of making same, which would not require a very tailored search; b) it would not be an undue burden to examine the claims in full; and c) it is further submitted that the fees charged for filing of divisional patent applications, and prosecution and maintaining the resulting patents, places an undue burden on the Applicants, which requires that any restriction or election requirement be clearly supported and made according to the rules.  This is not found persuasive because a) the inventions are independent and distinct because the product as claimed can be made by another and materially different process such as such as one in which the carbon is undoped or one in which the hydrophobic functional groups are provided by molecules other than reactive silane molecules; b) a serious search and/or examination burden has been shown by different classifications of the inventions and the species, the divergent subject matter of the inventions and the species, and the different fields of search required for the inventions and the species; and c) an alleged burden on applicants does not constitute a supposed error in the restriction requirement.  
Applicant is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Furthermore, where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  See paragraph 8 and pg. 6 just above paragraph 7 of the restriction requirement dated 08/31/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.

Status of the Claims
The claims filed 07/17/2018 have been entered and fully considered.  Claims 1-20 are pending.  Claims 7-9, 17, and 20 are withdrawn.  Claims 1-6 and 10-19 are examined herein.

Drawings
The drawings were received on 08/27/2018.  These drawings are acceptable and have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the carbon surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “a surface”.  The limitation in claim 3 will be interpreted as referring to the surface of claim 1 for the purpose of this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0170885 A1 (“Gyoten”).
Regarding claims 1 and 19, Gyoten discloses a fuel cell electrode 11 comprising a catalyst layer 12 and a gas diffusion layer 19, the catalyst layer having an electro-active carbon-based multi-functional electrode additive (Abstract; Figs. 10, 13, 16) 
Regarding claim 2, Gyoten discloses the additive of claim 1.  Gyoten further discloses a functional group having a lone pair (Fig. 13; [0046], [0125], [0142], [0172]-[0173]).
Regarding claim 3, Gyoten discloses the additive of claim 1.  Gyoten further discloses that silicon is bonded to a carbon surface ([0044], [0047]-[0050], [0054]-[0056], [0130]-[0131], [0138]-[0140], [0142], [0145]-[0148], [0150]-[0157], [0169]-[0175], [0190]-[0193], [0197]-[0198], [0201]-[0202], [0209], [0212]-[0215], [0228]-[0229]).
Regarding claim 10, Gyoten discloses the additive of claim 1.  Gyoten further discloses the additive comprises a catalyst particle 13, 84, 91, 109.
Regarding claim 11, Gyoten discloses the additive of claim 1.  Gyoten further discloses the additive comprises at least one region having at least one hydrophilic functional group ([0051]-[0052], [0055], [0139], [0187]-[0189], [0191], [0194]-[0199], [0203]-[0204], [0212]-[0213], [0215], [0220], [0226]-[0229]).
Regarding claim 12, Gyoten discloses the additive of claim 1.  Gyoten further discloses the functional group comprises a fluorocarbon.  For example, the silane compound may be SiCl3–(CH2)2–CF3 ([0154]) or SiCl3–(CH2)2–(CF2)m–CF3 (m is an integer of 0 to 9) ([0155]) (emphasis added).  See also the silane compounds disclosed in [0156]-[0157], [0175], [0212].
Regarding claim 13, Gyoten discloses the additive of claim 1.  Gyoten further discloses the functional group comprises a hydrocarbon.  For example, the silane 3–(CH2)n–SiCl3 (n is a positive number of 10 or over and not over than 25) ([0150]).  See also the silane compounds disclosed in [0153]-[0154], [0156]-[0157], [0169], [0172]-[0175], [0201], [0212].
Regarding claim 14, Gyoten discloses the additive of claim 1.  Gyoten further discloses the functional group self-assembles to form a monomolecular layer ([0054], [0131], [0137], [0140], [0142]-[0143], [0145]-[0146], [0150]-[0151], [0153], [0154], [0156], [0167]-[0172], [0190], [0197], [0201]-[0202], [0212], [0223], [0228]).
Regarding claim 18, Gyoten discloses the additive of claim 10.  It is deemed that the ability to produce measurable current for oxygen reduction >1 mA/cm2 of a coated geometric area at >0.6 V versus a reversible hydrogen electrode is an inherent characteristic and/or property of the specifically disclosed additive.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if Id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0170885 A1 (“Gyoten”) in view of US 2012/0295137 A1 (“Ozkan”).
Regarding claims 4, 6, and 15-16
Ozkan discloses an electrode for reduction of an oxidant including a phosphorus-doped carbon-containing catalyst represented by the chemical formula CNxPy, where x is from about 1 ppm to about 6 wt. % and y is from about 1 ppm to about 2 wt. % (Abstract; [0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the catalyst of Ozkan in the electrode of Gyoten because Ozkan discloses it is a cost-effective catalyst material.
Regarding the amount of nitrogen, the amount would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Ozkan overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding the amount of phosphorus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount because Ozkan teaches the phosphorus improves activity and selectivity ([0028]).
Further regarding claims 15-16, Ozkan teaches the catalyst has a high specific surface area from about 10 m2/g to about 3,000 m2/g ([0046]) and teaches that the increased surface area increases the activity of the catalyst ([0044]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the specific surface area of the catalyst as taught by Ozkan to increase the activity of the catalyst.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0170885 A1 (“Gyoten”).
Regarding claim 5, Gyoten discloses the additive of claim 1.  Gyoten further discloses the functional group is bonded via an oxide or an –OH group on the surface ([0050], [0056], [0131], [0142], [0151], [0170]).  Gyoten is silent regarding the oxygen content being 0.1-20%.  However, given that the oxide or –OH group is provided to bond with the silane to form a monomolecular layer, thereby improving the efficiency of the electrode reaction ([0033]) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of oxygen to effect proper coating of the monomolecular layer to improve the efficiency of the electrode reaction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727